      17-10466-scc        Doc 1191       Filed 10/31/19 Entered 10/31/19 12:08:54                   Main Document
                                                      Pg 1 of 28

                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF NEW YORK

IN RE:                                                                     } CASE NUMBER: 17-10466 (SCC)
RUNWAY LIQUIDATION HOLDINGS, LLC, et al.,                                  }
                                                                           }
                                                                           } (Jointly Administered)
                                                                           }
    DEBTORS                                                                } CHAPTER 11




                                      DEBTOR'S POST CONFIRMATION
                                     QUARTERLY OPERATING REPORT
                                             FOR THE PERIOD
                                  FROM JUNE 30, 2019 TO SEPTEMBER 28, 2019


Comes now the above-named debtor and files its Post-Confirmation Quarterly Operating Report in accordance
with the Guidelines established by the United States Trustee and FRBP 2015.


Dated: ________________
         10/31/19                                                   /s/ Robert J. Feinstein
                                                                  Attorney for Plan Administrator




        Debtors Address                                           Attorney's Address
        and Phone Number:                                         and Phone Number:
        Runway Liquidation Holdings LLC, et al,                   Robert J. Feinstein, Esq.
        PO Box 3919                                               Bradford J. Sandler, Esq
        New York, NY 10163                                        Steven W. Golden, Esq
        Tel. (213) 234-3803                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                  780 Third Avenue, 34th Floor
        Plan Administrator                                        New York, NY 10017
        Dave MacGreevey                                           Bar No.
        ALIXPARTNERS, LLP                                         Tel. (212) 561-7700
        909 Third Avenue
        28th Floor, New York, NY 10022

        Debtor's Contact
        John Boken
        ALIXPARTNERS, LLP
        Chief Financial Officer
        Tel. (213-234-3802)
17-10466-scc   Doc 1191   Filed 10/31/19 Entered 10/31/19 12:08:54   Main Document
                                       Pg 2 of 28
    17-10466-scc Doc 1191 Filed 10/31/19 Entered 10/31/19 12:08:54 Main Document
QUARTERLY OPERATING REPORT -           Pg 3 of 28               ATTACHMENT NO. 1 - A
POST CONFIRMATION

                             SIGNIFICANT ASSET SALES AND TRANSFERS
          DATE                  PURCHASE PRICE               ASSETS SOLD




One of the principal responsibilities of the Plan Administrator and his professionals is to monetize or dispose of all
remaining assets of the Post-Effective Date Debtors. Certain assets and tangible personal property were not sold in
connection with the asset sales approved in the Plan and thus remained as assets of the Post-Effective Date Debtors, to
be monetized or disposed of by the Plan Administrator.

The relative value of the remaining tangible personal property of the Post-Effective Date Debtors is not material.
Given the role and responsibilities of the Plan Administrator, the sale of any such remaining assets are considered
ordinary course for purposes of this Quarterly Operating Report.




                                                            3
      17-10466-scc       Doc 1191       Filed 10/31/19 Entered 10/31/19 12:08:54 Main Document
QUARTERLY OPERATING REPORT -                         Pg 4 of 28                 ATTACHMENT NO. 1 - B
POST CONFIRMATION

                             Confirmation of Insurance - Paid in Full Premiums
                                                                                                         Delinquency
 Type of Policy        Carrier        Period of Coverage           Payment Amount         Frequency       Amount
D&O / 3 year tail    Chubb          07/31/2019 to 01/31/2020         $25,800.00           Paid in full       N/A


During the Reporting Period ended December 30, 2017, Runway Liquidation Holdings, LLC and its affiliated Post-
Effective Date Debtors terminated all remaining employees and, at this point, no longer remain in possession of any
material non-financial assets. As a result, the Plan Administrator determined that certain insurance coverages could be
allowed to expire and not be renewed without creating undue risk to the Post-Effective Date Debtors and the wind down
process. The Plan Administrator and his representatives have and will continue to evaluate whether additional insurance
coverage (other than that coverage that remains in place as of the end of the Reporting Period), or further coordination
with insurance providers, is advisable and prudent.




                                                             4
     17-10466-scc         Doc 1191     Filed 10/31/19 Entered 10/31/19 12:08:54             Main Document
QUARTERLY OPERATING REPORT -                        Pg 5 of 28                               ATTACHMENT NO. 2
POST CONFIRMATION
                                  CHAPTER 11 POST-CONFIRMATION
                              SCHEDULE OF RECEIPTS AND DISBURSEMENTS

Case Name: In re: Runway Liquidation Holdings, LLC, et al.
Case Number: 17-10466 (SCC)
Date of Plan Confirmation: July 31, 2017




                                                                     Quarterly           Post Confirmation Total
                                                      1
1. CASH (Beginning of Period - June 30, 2018 Opening)            $      4,540,094.18 $               6,015,738.72
                                            2
2. INCOME or RECEIPTS during the Period                                  525,588.48               241,323,715.84
   a. GBG Receipts Held for Transfer                                            -                       (7,492.04)
   b. Less: GBG Receipts Held for Transfer (Prior Period)                       -
   c. Amounts Charged-Back to GBG for GBG costs                                 -                    1,059,524.93
                                                                                -
   Total Receipts                                                      5,065,682.66               248,391,487.45

3. DISBURSEMENTS
   a. Operating Expenses (Fees/Taxes):
      (i) U.S. Trustee Quarterly Fees                                     (9,580.27)                  (143,539.20)
      (ii) Federal Taxes                                                        -                   (2,861,819.04)
      (iii) State Taxes                                                         -                   (3,182,749.32)
      (iv) Other Taxes                                                          -                   (1,128,379.19)

   b. All Other Operating Expenses:                                     (741,478.32)              (135,792,062.69)

   c. Plan Payments:
      (i) Administrative Claims                                          (76,968.60)                  (398,593.12)
      (ii) Class One - Secured Tax Claims                                       -                      (63,449.75)
      (iii) Class Two - Other Secured Claims                                    -                  (83,969,390.95)
      (iv) Class Three - Other Priority Claims                                  -                     (262,807.69)
      (v) Class Four* - Term Loan New Tranche A Claims                          -                             -
      (vi) Cure Amounts                                                         -                   (5,337,962.54)
      (vii) Other Plan Payments                                                 -                  (10,281,962.10)

   Total Disbursements (Operating & Plan)                               (828,027.19)              (244,153,831.98)

4. CASH (End of Period - September 28, 2019)                     $      4,237,655.47 $               4,237,655.47

Notes:
1
  See Attachment No. 2A
2
  See Attachment No. 2B




                                                             5
 17-10466-scc Doc 1191 Filed 10/31/19 Entered 10/31/19 12:08:54 Main Document
QUARTERLY OPERATING REPORT -        Pg 6 of 28              ATTACHMENT NO. 2A
POST CONFIRMATION

The Amended Joint Plan of Reorganization (the “Plan”) for BCBG Max Azria Global
Holdings, LLC and its Debtor Affiliates became effective on July 31, 2017 (the
“Effective Date”).

This Quarterly Operating Report (“QOR”) covers the period from June 30, 2019
through September 28, 2019. The starting date for the QOR is the first day of the
accounting month of July 2019 for Runway Liquidation Holdings, LLC et al. (fka
BCBG Max Azria Global Holdings, LLC) (the “Company” or the “Post-Effective Date
Debtors”) and the day subsequent to the closing date of the June 2019 QOR filed by the
Company on July 31, 2019 (Docket 1156).

The Post-Effective Date Debtors have not yet completed the closing of the Company’s
books and records for the monthly accounting periods ending July 27, 2019,
August 31, 2019 and September 28, 2019. As a result, this QOR does not include
comparative book balances for each of the existing bank accounts as of the end of the
July 2019, August 2019 and September 2019 periods on the attached bank account
reconciliation schedules. However, given the nature and timing of its post-Effective
Date disbursements, the Company believes that any reconciliation differences between
bank and book balances as of those month end dates are immaterial.

In the event that, after closing its books and records for the July 2019, August 2019 and
September 2019 periods, the Company identifies any material bank to book
reconciliation items for any of its accounts, the Plan Administrator may elect to amend
this QOR with any such information.




                                              6
 17-10466-scc Doc 1191 Filed 10/31/19 Entered 10/31/19 12:08:54 Main Document
QUARTERLY OPERATING REPORT -        Pg 7 of 28              ATTACHMENT NO. 2B
POST CONFIRMATION

For this Reporting Period, the receipts and disbursements information presented at
Attachment 2 is net of cash received for the benefit of, and transferred to, Global Brands
Group ("GBG"), the entity that acquired the principal assets of BCBG. Any such
receipts were not property of the Post-Effective Date Debtors. In connection with the
ongoing transition and unwinding of various complex treasury functions and systems,
certain GBG cash receipts and payments from customers continued to flow through the
Post-Effective Date Debtors' accounts through the quarter ended June 29, 2019.

As of the period-end date of this QOR (September 28, 2019), the Post-Effective Date
Debtors were in possession of $7,492.04 of GBG receipts that were not property of the
Post-Effective Date Debtors and had not yet been transferred to GBG. This period-end
figure was equal to the amount of GBG receipts held for transfer to GBG as of the prior
QOR period end date of June 29, 2019.




\




                                              7
          17-10466-scc
QUARTERLY OPERATING REPORT -       Doc 1191          Filed 10/31/19 Entered 10/31/19 12:08:54        Main Document
                                                                                                              ATTACHMENT NO. 3
POST CONFIRMATION                                                 Pg 8 of 28


        CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT
        BANK ACCOUNT RECONCILIATIONS
        JULY 2019 ACCOUNTING PERIOD - JUNE 30, 2018 THROUGH JULY 27, 2019

        Bank Account Information
                                                                                          Account             Account
                                                                                             1                   2
        Name of Bank:                                                                       PNC                 PNC
        Account Number:                                                                 XXXXXX4852          XXXXXX4844


                                                                                      Estate Operations
        Purpose of Account (Operating/Payroll/Tax)                                                        GUC Trust Account
                                                                                           Account



        Type of Account (e.g. checking)                                               Business Checking   Business Checking


        Balance per Bank Statement (Closing Balance - 07/27/19)                         $3,156,251.99        $900,000.00




                                                                     8
          17-10466-scc
QUARTERLY OPERATING REPORT -       Doc 1191          Filed 10/31/19 Entered 10/31/19 12:08:54         Main Document
                                                                                                               ATTACHMENT NO. 3
POST CONFIRMATION                                                 Pg 9 of 28


        CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT
        BANK ACCOUNT RECONCILIATIONS
        JULY 2019 ACCOUNTING PERIOD - JUNE 30, 2018 THROUGH JULY 27, 2019

        Bank Account Information
                                                                                          Account             Account
                                                                                             3                   4
        Name of Bank:                                                                       PNC                  TD
        Account Number:                                                                 XXXXXX9565         XXXXXXX2594



        Purpose of Account (Operating/Payroll/Tax)                                     Estate Account     BCBG - Store #415



        Type of Account (e.g. checking)                                               Business Checking   Business Checking


        Balance per Bank Statement (Closing Balance - 07/27/19)                          $85,911.84          $449,707.06




                                                                     9
          17-10466-scc
QUARTERLY OPERATING REPORT -       Doc 1191          Filed 10/31/19 Entered 10/31/19 12:08:54          Main Document
                                                                                                                ATTACHMENT NO. 3
POST CONFIRMATION                                                 Pg 10 of 28


        CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT
        BANK ACCOUNT RECONCILIATIONS
        JULY 2019 ACCOUNTING PERIOD - JUNE 30, 2018 THROUGH JULY 27, 2019

        Bank Account Information
                                                                                           Account             Account
                                                                                              5                   6
        Name of Bank:                                                                  Bank of Hawaii       Bank of Hawaii
        Account Number:                                                                 XXXXXXX1887         XXXXXXX3651


                                                                                     BCBG - Stores #406 &   BCBG Factory,
        Purpose of Account (Operating/Payroll/Tax)
                                                                                            #777              Waikele



        Type of Account (e.g. checking)                                               Business Checking          ZBA


        Balance per Bank Statement (Closing Balance - 07/27/19)                           $23,366.83            $0.00




                                                                    10
          17-10466-scc
QUARTERLY OPERATING REPORT -     Doc 1191          Filed 10/31/19 Entered 10/31/19 12:08:54     Main Document
                                                                                                         ATTACHMENT NO. 3
POST CONFIRMATION                                               Pg 11 of 28


                 CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT
                 BANK ACCOUNT RECONCILIATIONS
                 JULY 2019 ACCOUNTING PERIOD - JUNE 30, 2018 THROUGH JULY 27, 2019

                 Bank Account Information
                                                                                                 Account
                                                                                                    7
                 Name of Bank:                                                                Bank of Hawaii
                 Account Number:                                                              XXXXXXX0640


                                                                                          BCBG International
                 Purpose of Account (Operating/Payroll/Tax)
                                                                                            Market Place



                 Type of Account (e.g. checking)                                                   ZBA


                 Balance per Bank Statement (Closing Balance - 07/27/19)                          $0.00




                                                                           11
          17-10466-scc
QUARTERLY OPERATING REPORT -       Doc 1191          Filed 10/31/19 Entered 10/31/19 12:08:54        Main Document
                                                                                                              ATTACHMENT NO. 3
POST CONFIRMATION                                                 Pg 12 of 28


        CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT
        BANK ACCOUNT RECONCILIATIONS
        AUGUST 2019 ACCOUNTING PERIOD - JULY 27, 2019 THROUGH AUGUST 31, 2019

        Bank Account Information
                                                                                          Account             Account
                                                                                             1                   2
        Name of Bank:                                                                       PNC                 PNC
        Account Number:                                                                 XXXXXX4852          XXXXXX4844


                                                                                      Estate Operations
        Purpose of Account (Operating/Payroll/Tax)                                                        GUC Trust Account
                                                                                           Account



        Type of Account (e.g. checking)                                               Business Checking   Business Checking


        Balance per Bank Statement (Closing Balance - 08/31/19)                         $2,977,967.43        $900,000.00




                                                                   12
          17-10466-scc
QUARTERLY OPERATING REPORT -       Doc 1191          Filed 10/31/19 Entered 10/31/19 12:08:54         Main Document
                                                                                                               ATTACHMENT NO. 3
POST CONFIRMATION                                                 Pg 13 of 28


        CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT
        BANK ACCOUNT RECONCILIATIONS
        AUGUST 2019 ACCOUNTING PERIOD - JULY 27, 2019 THROUGH AUGUST 31, 2019

        Bank Account Information
                                                                                          Account             Account
                                                                                             3                   4
        Name of Bank:                                                                       PNC                  TD
        Account Number:                                                                 XXXXXX9565         XXXXXXX2594



        Purpose of Account (Operating/Payroll/Tax)                                     Estate Account     BCBG - Store #415



        Type of Account (e.g. checking)                                               Business Checking   Business Checking


        Balance per Bank Statement (Closing Balance - 08/31/19)                          $85,911.84          $449,336.89




                                                                   13
          17-10466-scc
QUARTERLY OPERATING REPORT -       Doc 1191          Filed 10/31/19 Entered 10/31/19 12:08:54          Main Document
                                                                                                                ATTACHMENT NO. 3
POST CONFIRMATION                                                 Pg 14 of 28


        CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT
        BANK ACCOUNT RECONCILIATIONS
        AUGUST 2019 ACCOUNTING PERIOD - JULY 27, 2019 THROUGH AUGUST 31, 2019

        Bank Account Information
                                                                                           Account             Account
                                                                                              5                   6
        Name of Bank:                                                                  Bank of Hawaii       Bank of Hawaii
        Account Number:                                                                 XXXXXXX1887         XXXXXXX3651


                                                                                     BCBG - Stores #406 &   BCBG Factory,
        Purpose of Account (Operating/Payroll/Tax)
                                                                                            #777              Waikele



        Type of Account (e.g. checking)                                               Business Checking          ZBA


        Balance per Bank Statement (Closing Balance - 08/31/19)                           $23,172.82            $0.00




                                                                   14
          17-10466-scc
QUARTERLY OPERATING REPORT -     Doc 1191          Filed 10/31/19 Entered 10/31/19 12:08:54     Main Document
                                                                                                         ATTACHMENT NO. 3
POST CONFIRMATION                                               Pg 15 of 28


                 CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT
                 BANK ACCOUNT RECONCILIATIONS
                 AUGUST 2019 ACCOUNTING PERIOD - JULY 27, 2019 THROUGH AUGUST 31, 2019

                 Bank Account Information
                                                                                                 Account
                                                                                                    7
                 Name of Bank:                                                                Bank of Hawaii
                 Account Number:                                                              XXXXXXX0640


                                                                                          BCBG International
                 Purpose of Account (Operating/Payroll/Tax)
                                                                                            Market Place



                 Type of Account (e.g. checking)                                                   ZBA


                 Balance per Bank Statement (Closing Balance - 08/31/19)                          $0.00




                                                                           15
          17-10466-scc
QUARTERLY OPERATING REPORT -       Doc 1191          Filed 10/31/19 Entered 10/31/19 12:08:54            Main Document
                                                                                                                  ATTACHMENT NO. 3
POST CONFIRMATION                                                 Pg 16 of 28


        CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT
        BANK ACCOUNT RECONCILIATIONS
        SEPTEMBER 2019 ACCOUNTING PERIOD - SEPTEMBER 1, 2019 THROUGH SEPTEMBER 28, 2019

        Bank Account Information
                                                                                              Account             Account
                                                                                                 1                   2
        Name of Bank:                                                                           PNC                 PNC
        Account Number:                                                                     XXXXXX4852          XXXXXX4844


                                                                                          Estate Operations
        Purpose of Account (Operating/Payroll/Tax)                                                            GUC Trust Account
                                                                                               Account



        Type of Account (e.g. checking)                                                   Business Checking   Business Checking


        Balance per Bank Statement (Closing Balance - 09/28/19)                             $2,779,798.16        $900,000.00




                                                                   16
          17-10466-scc
QUARTERLY OPERATING REPORT -       Doc 1191          Filed 10/31/19 Entered 10/31/19 12:08:54             Main Document
                                                                                                                   ATTACHMENT NO. 3
POST CONFIRMATION                                                 Pg 17 of 28


        CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT
        BANK ACCOUNT RECONCILIATIONS
        SEPTEMBER 2019 ACCOUNTING PERIOD - SEPTEMBER 1, 2019 THROUGH SEPTEMBER 28, 2019

        Bank Account Information
                                                                                              Account             Account
                                                                                                 3                   4
        Name of Bank:                                                                           PNC                  TD
        Account Number:                                                                     XXXXXX9565         XXXXXXX2594



        Purpose of Account (Operating/Payroll/Tax)                                         Estate Account     BCBG - Store #415



        Type of Account (e.g. checking)                                                   Business Checking   Business Checking


        Balance per Bank Statement (Closing Balance - 09/28/19)                              $85,911.84          $448,966.66




                                                                   17
          17-10466-scc
QUARTERLY OPERATING REPORT -       Doc 1191          Filed 10/31/19 Entered 10/31/19 12:08:54               Main Document
                                                                                                                     ATTACHMENT NO. 3
POST CONFIRMATION                                                 Pg 18 of 28


        CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT
        BANK ACCOUNT RECONCILIATIONS
        SEPTEMBER 2019 ACCOUNTING PERIOD - SEPTEMBER 1, 2019 THROUGH SEPTEMBER 28, 2019

        Bank Account Information
                                                                                                Account             Account
                                                                                                   5                   6
        Name of Bank:                                                                       Bank of Hawaii       Bank of Hawaii
        Account Number:                                                                      XXXXXXX1887         XXXXXXX3651


                                                                                          BCBG - Stores #406 &   BCBG Factory,
        Purpose of Account (Operating/Payroll/Tax)
                                                                                                 #777              Waikele



        Type of Account (e.g. checking)                                                    Business Checking          ZBA


        Balance per Bank Statement (Closing Balance - 09/28/19)                                $22,978.81            $0.00




                                                                   18
          17-10466-scc
QUARTERLY OPERATING REPORT -     Doc 1191          Filed 10/31/19 Entered 10/31/19 12:08:54            Main Document
                                                                                                                ATTACHMENT NO. 3
POST CONFIRMATION                                               Pg 19 of 28


                 CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT
                 BANK ACCOUNT RECONCILIATIONS
                 SEPTEMBER 2019 ACCOUNTING PERIOD - SEPTEMBER 1, 2019 THROUGH SEPTEMBER 28, 2019

                 Bank Account Information
                                                                                                       Account
                                                                                                          7
                 Name of Bank:                                                                      Bank of Hawaii
                 Account Number:                                                                    XXXXXXX0640


                                                                                                   BCBG International
                 Purpose of Account (Operating/Payroll/Tax)
                                                                                                     Market Place



                 Type of Account (e.g. checking)                                                         ZBA


                 Balance per Bank Statement (Closing Balance - 09/28/19)                                 $0.00




                                                                           19
          17-10466-scc         Doc 1191       Filed 10/31/19 Entered 10/31/19 12:08:54                     Main Document
QUARTERLY OPERATING REPORT -                               Pg 20 of 28
POST CONFIRMATION

CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT
CASH DISBURSEMENT DETAILS
JULY 2019 ACCOUNTING PERIOD - JUNE 30, 2018 THROUGH JULY 27, 2019

Name of Bank                                                          PNC
Account Number                                                        XXXXXX4852
Purpose of Account (Operating/Payroll/Personal)                       Accounts Payable - Controlled Disbursements
Type of Account (e.g., Checking)                                      Checking

    Check          Date of
   Number        Transaction                      Payee                           Purpose or Description                Amount
 Wire Transfer    07/05/19     Sesame Avocats AARP                    Corporate                                     $     8,295.00
 Wire Transfer    07/05/19     AlixPartners                           Corporate                                          31,242.29
      166         07/16/19     Donlin, Recano & Company, Inc.         Corporate                                           6,991.84
      168         07/17/19     Williams Data Management               Corporate                                             140.05
 Wire Transfer    07/19/19     AlixPartners                           Corporate                                          24,201.71
      167         07/22/19     Lewis Brisbois Bisgaard & Smith        Corporate                                           2,924.50
      152         07/22/19     Macerich La Cumbre LLC                 Corporate                                           9,322.91
      157         07/24/19     TM Wellington Green Mall LP            Corporate                                          11,606.06
      153         07/25/19     Somerset Collection LP                 Corporate                                             436.18
                                                                      TOTAL                                         $    95,160.54




                                                                 20
          17-10466-scc         Doc 1191       Filed 10/31/19 Entered 10/31/19 12:08:54                  Main Document
QUARTERLY OPERATING REPORT -                               Pg 21 of 28
POST CONFIRMATION

CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT
CASH DISBURSEMENT DETAILS
AUGUST 2019 ACCOUNTING PERIOD - JULY 27, 2019 THROUGH AUGUST 31, 2019

Name of Bank                                                         PNC
Account Number                                                       XXXXXX4852
Purpose of Account (Operating/Payroll/Personal)                      Accounts Payable - Controlled Disbursements
Type of Account (e.g., Checking)                                     Checking

    Check          Date of
   Number        Transaction                      Payee                        Purpose or Description                  Amount
      171         07/29/19     TRG IMP, LLC #777                     Rents                                         $     6,039.63
      170         07/29/19     Pachulski Stang Ziehl & Jones         Corporate                                         281,429.60
 Wire Transfer    07/31/19     PNC Bank Fee                          Corporate                                             263.03
      169         07/31/19     CT Corporation                        Contractors                                         3,532.00
      172         08/01/19     US Trustee                            Corporate                                           9,785.55
 Wire Transfer    08/22/19     Citco Nederland B.V. Naritaweg        Corporate                                           6,389.77
 Wire Transfer    08/22/19     AlixPartners                          Corporate                                          50,712.40
      176         08/29/19     Pachulski Stang Ziehl & Jones         Corporate                                         122,294.52
 Wire Transfer    08/30/19     PNC Bank Fee                          Corporate                                             338.06
                                                                     TOTAL                                         $   480,784.56




                                                                21
          17-10466-scc         Doc 1191       Filed 10/31/19 Entered 10/31/19 12:08:54                   Main Document
QUARTERLY OPERATING REPORT -                               Pg 22 of 28
POST CONFIRMATION

CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT
CASH DISBURSEMENT DETAILS
SEPTEMBER 2019 ACCOUNTING PERIOD - SEPTEMBER 1, 2019 THROUGH SEPTEMBER 28, 2019

Name of Bank                                                          PNC
Account Number                                                        XXXXXX4852
Purpose of Account (Operating/Payroll/Personal)                       Accounts Payable - Controlled Disbursements
Type of Account (e.g., Checking)                                      Checking

    Check          Date of
   Number        Transaction                      Payee                         Purpose or Description                  Amount
      177         09/04/19     Williams Data Management               Corporate                                     $       164.96
      175         09/06/19     Lockton Insurance Brokers, LLC         Business Insurance                                 29,309.00
      173         09/09/19     Donlin, Recano & Company, Inc.         Corporate                                           7,036.57
      174         09/10/19     Lewis Brisbois Bisgaard & Smith        Corporate                                           5,523.14
 Wire Transfer    09/20/19     Citco Nederland B.V. Naritaweg         Corporate                                           7,309.07
      180         09/25/19     Rigano LLC                             Corporate                                          50,000.00
      179         09/27/19     Pachulski Stang Ziehl & Jones          Corporate                                         148,826.53
                                                                      TOTAL                                         $   248,169.27




                                                                 22
          17-10466-scc         Doc 1191     Filed 10/31/19 Entered 10/31/19 12:08:54              Main Document
QUARTERLY OPERATING REPORT -                             Pg 23 of 28
POST CONFIRMATION

CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT
CASH DISBURSEMENT DETAILS
JULY 2019 ACCOUNTING PERIOD - JUNE 30, 2018 THROUGH JULY 27, 2019

Name of Bank                                                   TD
Account Number                                                 XXXXXX2594
Purpose of Account (Operating/Payroll/Personal)                TD Bank - Store #415
Type of Account (e.g., Checking)                               Checking

    Wire           Date of
   Number        Transaction                      Payee                  Purpose or Description              Amount
 Wire Transfer    Various      TD Bank                         Service Charges (January - June)                2,218.06
 Wire Transfer    07/15/19     TD Bank                         Service Charge                                    372.33
                                                               TOTAL                                     $     2,590.39




                                                          23
          17-10466-scc          Doc 1191          Filed 10/31/19 Entered 10/31/19 12:08:54         Main Document
QUARTERLY OPERATING REPORT -                                   Pg 24 of 28
POST CONFIRMATION

CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT
CASH DISBURSEMENT DETAILS
AUGUST 2019 ACCOUNTING PERIOD - JULY 27, 2019 THROUGH AUGUST 31, 2019

Name of Bank                                                     TD
Account Number                                                   XXXXXX2594
Purpose of Account (Operating/Payroll/Personal)                  TD Bank - Store #415
Type of Account (e.g., Checking)                                 Checking

    Wire          Date of
   Number       Transaction                   Payee                       Purpose or Description       Amount
Wire Transfer    08/15/19     TD Bank                            Service Charge                           370.17
                                                                 TOTAL                             $      370.17




                                                                24
          17-10466-scc         Doc 1191     Filed 10/31/19 Entered 10/31/19 12:08:54              Main Document
QUARTERLY OPERATING REPORT -                             Pg 25 of 28
POST CONFIRMATION

CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT
CASH DISBURSEMENT DETAILS
SEPTEMBER 2019 ACCOUNTING PERIOD - SEPTEMBER 1, 2019 THROUGH SEPTEMBER 28, 2019

Name of Bank                                                   TD
Account Number                                                 XXXXXX2594
Purpose of Account (Operating/Payroll/Personal)                TD Bank - Store #415
Type of Account (e.g., Checking)                               Checking

    Wire           Date of
   Number        Transaction                      Payee                  Purpose or Description              Amount
 Wire Transfer    09/16/19     TD Bank                         Service Charge                                   370.23
                                                               TOTAL                                     $      370.23




                                                          25
          17-10466-scc         Doc 1191         Filed 10/31/19 Entered 10/31/19 12:08:54             Main Document
QUARTERLY OPERATING REPORT -                                 Pg 26 of 28
POST CONFIRMATION

CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT
CASH DISBURSEMENT DETAILS
JULY 2019 ACCOUNTING PERIOD - JUNE 30, 2018 THROUGH JULY 27, 2019

Name of Bank                                                       Bank of Hawaii
Account Number                                                     XXX1887
Purpose of Account (Operating/Payroll/Personal)                    BCBG - Stores #406 & #777
Type of Account (e.g., Checking)                                   Business Checking

    Wire           Date of
   Number        Transaction                      Payee                     Purpose or Description              Amount
 Wire Transfer    07/24/19     Bank of Hawaii                      Account Analysis Fees                           194.01
                                                                   TOTAL                                    $      194.01




                                                              26
          17-10466-scc         Doc 1191         Filed 10/31/19 Entered 10/31/19 12:08:54             Main Document
QUARTERLY OPERATING REPORT -                                 Pg 27 of 28
POST CONFIRMATION

CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT
CASH DISBURSEMENT DETAILS
AUGUST 2019 ACCOUNTING PERIOD - JULY 27, 2019 THROUGH AUGUST 31, 2019

Name of Bank                                                       Bank of Hawaii
Account Number                                                     XXX1887
Purpose of Account (Operating/Payroll/Personal)                    BCBG - Stores #406 & #777
Type of Account (e.g., Checking)                                   Business Checking

    Wire           Date of
   Number        Transaction                      Payee                     Purpose or Description              Amount
 Wire Transfer    08/26/19     Bank of Hawaii                      Account Analysis Fees                           194.01
                                                                   TOTAL                                    $      194.01




                                                              27
          17-10466-scc         Doc 1191         Filed 10/31/19 Entered 10/31/19 12:08:54             Main Document
QUARTERLY OPERATING REPORT -                                 Pg 28 of 28
POST CONFIRMATION

CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT
CASH DISBURSEMENT DETAILS
SEPTEMBER 2019 ACCOUNTING PERIOD - SEPTEMBER 1, 2019 THROUGH SEPTEMBER 28, 2019

Name of Bank                                                       Bank of Hawaii
Account Number                                                     XXX1887
Purpose of Account (Operating/Payroll/Personal)                    BCBG - Stores #406 & #777
Type of Account (e.g., Checking)                                   Business Checking

    Wire           Date of
   Number        Transaction                      Payee                     Purpose or Description              Amount
 Wire Transfer    09/24/19     Bank of Hawaii                      Account Analysis Fees                           194.01
                                                                   TOTAL                                    $      194.01




                                                              28
